DETAILED ACTION
This office action is in response to the response filed on 07/20/2022.
Claims 1-2, 31-32, 73-74, and 79-80 are pending of which claims 1, 31, 73, and 79 are independent claims, and claims 3-30, 33-72, 75-78, and 81-89 are canceled.
This  application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-2, 31-32, 73-74,  and 79-80 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180262250 to Kim (hereinafter “Kim) in view of US. Pub. 20150195071 to Lunttila (hereinafter “Lunttila”)

Regarding claim 1: Kim discloses a  method for feeding back channel state information (CSI), comprising: feeding back CSI according to a determined structure of the CSI(Kim, see paragraphs [0194-0195],  a feedback operation of channel information through independent CSI feedback configuration known as a CSI  process, which includes one or more CSI-IM (Interference Measurement) and  one or more CSI-RS resources used  for reporting CSI); wherein the structure of the CSI comprises M CSI subsets(Kim,  see paragraph [0164-0171], CSI is configured in relation to the number of antenna ports, it is know that during configuration the number of antenna ports per group and the number and  position of CSI-RS  resource per group of antenna is performed by a base station and each group of antenna port is configured with a subset of CSI assigned to the UE); wherein an m-th CSI subset among the M CSI subsets(Kim, see paragraph [0161],  Nt antenna port where CSI-RSs is applied are grouped into a plurality of groups, and RSs of antenna ports which belong to the same group are transmitted from the same OFDM symbol, and if Nt antenna port with CSI-RSs are grouped into Mt groups, the number of RSs which belong to the mth RS group is defined as Mf(m) as the sum of Mt, and for the relationship of the number of antenna ports with CSI see paragraph [0164-0171], when a CSI-RS is configured for the UE by the base station, the following information is delivered by CSI-RS configuration: 1. the number of total antenna ports; 2. the number of antenna port groups; 3. the number of antenna ports per group; 4. position of CSI-RS transmission resource per group; 5. CSI-RS transmission period and offset per group; and 6. Pc per antenna port group, where Pc is a ratio of PDSCH EPRE and CSI-RS EPRE, and is a parameter assumed for CSI report by the UE, for determining quality of a PDSCH for each antenna port group, whereby a different transmission power may be configured between data layers transmitted from each antenna port group) comprises km channel information components(Kim, see paragraph[0202],  CSI is used to report channel information and includes channel components, such as,  one or more of RI (Rank Indicator), PMI(Precoding Matrix Indicator), and channel information components, such as, CQI(Channel Quality Indicator); 

wherein M and m ai positive integer , km is an integer greater than or equal to 0 wherein each of the CSI subsets is associated with at least one of: a measurement pilot port group; or a layer; and wherein the CSI comprises precoding indication information, and information indicated by the precoding indication information of a k-th pilot port group at an h-th layer is determined by performing at least one of an amplitude expansion or a phase transformation on a group of base vectors, wherein k and h are integers(Kim, see paragraph [0200] if a plurality of CSI-RS resources are configured for a CSI process by a base station with K CSI-RS resources/configurations for a UE, and a certain number of antenna ports may be associated with each CSI-RS resource, for example, the kth CSI-RS resource may be associated with Nk antenna ports (in this case, k=0, . . ., K-1), where a value greater than or the same as 1 may be applied to K; where M, N, m, n, and Km are names uses by CSI to indicate the different numbers at different stage of configurations. Note: the claim is CSI during amplitude expansion or phase transformation or during any other function); and wherein the group of base vectors comprises a plurality of column vectors in the identity matrix (Kim, see paragraphs [0078-0079] Upon receiving feedback information from the receive terminal, the transmit terminal may select a specific precoding matrix where the number of rows of the precoding matrix equals the number of antennas, and the number of columns of the precoding matrix equals the rank value, and since the rank value equals the number of layers, the number of columns of the precoding matrix equals the number of layers. For example, if the number of transmit antennas is 4, and the number of transmit layers is 2, the precoding matrix may be configured as a 4×2 matrix, and , since a precoding matrix satisfies the criterion for a unitary matrix (U) such as U*UH=I, the aforementioned reverse processing of the precoding may be implemented by multiplying the received signal by a Hermitian matrix PH for the precoding matrix P).

 However, Kim does not explicitly teach wherein the channel information components of the m-th CSI subset among the M CSI subsets are  , determined by performing at least one of an amplitude expansion or a phase transformation on a group of base vectors. However, Lunttila in the same or similar field of endeavor teaches wherein the channel information components of the m-th CSI subset among the M CSI subsets are  , determined by performing at least one of an amplitude expansion or a phase transformation on a group of base vectors Lunttila , see paragraph [0006], determining the co-phasing coefficient value based on the first, and second precoding matrix indicators, and the first and second precoding matrix indicators are computed based on feedback by a user device based, respectively, on transmissions of first and second channel state information reference resources from first and second transmission points, respectively). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lunttila into Kim’s system/method because it would allow  more than one antennas from each TP mapped to CSI-RS ports allows probing with more than one antenna from each TP.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increased quality information by reducing sever fading and co-phasing (Lunttila; [0100]).

Regarding claim 2: Kim discloses the  method of claim 1, wherein the km channel information components comprise at least one of: Bm pieces of precoding indication information, wherein Bm is an integer greater than or equal to 0( Kim, see paragraph[0182], the UE may report a rank RH(m) and a precoding matrix Wm(H) applied to each of the antenna port groups for CSI report, that is, if the number of antenna port groups including the pilot ports is Mt, the UE may report Mt  with ranks RH(m) and a precoding matrix Wm(H), if the UE does not want data transmission from the mth antenna group, the UE reports RH(m)=0 and does not report the precoding matrix Wm(H)).  

However, Kim does not explicitly teach Am pieces of weighting coefficient amplitude indication information, wherein Am is an integer greater than or equal to 0; or Pm pieces of weighting coefficient phase indication information, wherein Pm is an integer greater than or equal to 0.However, Lunttila in the same or similar field of endeavor teaches Am pieces of weighting coefficient amplitude indication information, wherein Am is an integer greater than or equal to 0; or Pm pieces of weighting coefficient phase indication information, wherein Pm is an integer greater than or equal to 0 (Lunttila see paragraph [0006], determining the co-phasing coefficient value based on the first, and second precoding matrix indicators, and the first and second precoding matrix indicators are computed based on feedback by a user device based, respectively, on transmissions of first and second channel state information reference resources from first and second transmission points, respectively). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lunttila into Kim’s system/method because it would allow  more than one antennas from each TP mapped to CSI-RS ports allows probing with more than one antenna from each TP.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increased quality information by reducing sever fading and co-phasing (Lunttila; [0100]).

Regarding claim 31: Kim discloses a  method for determining channel state information (CSI), comprising: determining CSI fed back by a terminal according to a structure of the CSI(Kim, see paragraphs [0194-0195],  a feedback operation of channel information through independent CSI feedback configuration known as a CSI  process, which includes one or more CSI-IM (Interference Measurement) and  one or more CSI-RS resources used  for reporting CSI); wherein a structure of the CSI comprises M CSI subsets(Kim,  see paragraph [0164-0171], CSI is configured in relation to the number of antenna ports, it is know that during configuration the number of antenna ports per group and the number and  position of CSI-RS  resource per group of antenna is performed by a base station and each group of antenna port is configured with a subset of CSI assigned to the UE); wherein an m-th CSI subset among the M CSI subsets (Kim, see paragraph [0161],  Nt antenna port where CSI-RSs is applied are grouped into a plurality of groups, and RSs of antenna ports which belong to the same group are transmitted from the same OFDM symbol, and if Nt antenna port with CSI-RSs are grouped into Mt groups, the number of RSs which belong to the mth RS group is defined as Mf(m) as the sum of Mt, and for the relationship of the number of antenna ports with CSI see paragraph [0164-0171], when a CSI-RS is configured for the UE by the base station, the following information is delivered by CSI-RS configuration: 1. the number of total antenna ports; 2. the number of antenna port groups; 3. the number of antenna ports per group; 4. position of CSI-RS transmission resource per group; 5. CSI-RS transmission period and offset per group; and 6. Pc per antenna port group, where Pc is a ratio of PDSCH EPRE and CSI-RS EPRE, and is a parameter assumed for CSI report by the UE, for determining quality of a PDSCH for each antenna port group, whereby a different transmission power may be configured between data layers transmitted from each antenna port group ) comprises km channel information components(Kim, see paragraph[0202],  CSI is used to report channel information and includes channel components, such as,  one or more of RI (Rank Indicator), PMI(Precoding Matrix Indicator), and channel information components, such as, CQI(Channel Quality Indicator); and wherein: the channel information  components of an m-th CSI subset among the M CSI subsets are: determined by performing at least one of an amplitude expansion or a phase transformation on a group of base vectors(Kim, see paragraph[0202], the PMI is taken as the vector with one dimensional matrix during an amplitude expansion or a phase transformation or any other function,  CSI includes one or more of RI(Rank Indicator), PMI(Precoding Matrix Indicator), and channel information components, such as, CQI(Channel Quality Indicator), a bit length of PMI which is reported is configured differently depending on the number of antenna ports; in the LTE standard, the matrix size defines as  2-port PMI is defined as a 2-bit length, and 4-port PMI is defined as a 4-bit length, if CSI is reported through PUSCH, since the number of bits of PMI and CQI is varied depending on the selected rank, RI is reported through a resource different from resources of PMI and CQI as shown in FIG. 14);wherein M and N positive integer , km is an integer greater than or equal to 0, and (Kim, see paragraph [0200] if a plurality of CSI-RS resources are configured for a CSI process by a base station with K CSI-RS resources/configurations for a UE, and a certain number of antenna ports may be associated with each CSI-RS resource, for example, the kth CSI-RS resource may be associated with Nk antenna ports (in this case, k=0, . . ., K-1), where a value greater than or the same as 1 may be applied to K; where M, N, m, n, and Km are names uses by CSI to indicate the different numbers at different stage of configurations. Note: the claim is CSI during amplitude expansion or phase transformation or during any other function); and wherein the group of base vectors comprises a plurality of column vectors in the identity matrix (Kim, see paragraphs [0078-0079] Upon receiving feedback information from the receive terminal, the transmit terminal may select a specific precoding matrix where the number of rows of the precoding matrix equals the number of antennas, and the number of columns of the precoding matrix equals the rank value, and since the rank value equals the number of layers, the number of columns of the precoding matrix equals the number of layers. For example, if the number of transmit antennas is 4, and the number of transmit layers is 2, the precoding matrix may be configured as a 4×2 matrix, and , since a precoding matrix satisfies the criterion for a unitary matrix (U) such as U*UH=I, the aforementioned reverse processing of the precoding may be implemented by multiplying the received signal by a Hermitian matrix PH for the precoding matrix P).

 However, Kim does not explicitly teach wherein the channel information components of the m-th CSI subset among the M CSI subsets are  , determined by performing at least one of an amplitude expansion or a phase transformation on a group of base vectors. However, Lunttila in the same or similar field of endeavor teaches wherein the channel information components of the m-th CSI subset among the M CSI subsets are  , determined by performing at least one of an amplitude expansion or a phase transformation on a group of base vectors Lunttila , see paragraph [0006], determining the co-phasing coefficient value based on the first, and second precoding matrix indicators, and the first and second precoding matrix indicators are computed based on feedback by a user device based, respectively, on transmissions of first and second channel state information reference resources from first and second transmission points, respectively). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lunttila into Kim’s system/method because it would allow  more than one antennas from each TP mapped to CSI-RS ports allows probing with more than one antenna from each TP.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increased quality information by reducing sever fading and co-phasing (Lunttila; [0100]).

Regarding claim 32: Kim discloses the  method of claim 31, wherein the km channel information components comprise at least one of: Bm pieces of precoding indication information, wherein Bm is an integer greater than or equal to 0(Kim, see paragraph[0182], the UE may report a rank RH(m) and a precoding matrix Wm(H) applied to each of the antenna port groups for CSI report, that is, if the number of antenna port groups including the pilot ports is Mt, the UE may report Mt  with ranks RH(m) and a precoding matrix Wm(H), if the UE does not want data transmission from the mth antenna group, the UE reports RH(m)=0 and does not report the precoding matrix Wm(H)); Am pieces of weighting coefficient amplitude indication information, wherein Am is an integer greater than or equal to 0; or Pm pieces of weighting coefficient phase indication information, wherein Pm is an integer greater than or equal to 0.  

However, Kim does not explicitly teach Am pieces of weighting coefficient amplitude indication information, wherein Am is an integer greater than or equal to 0; or Pm pieces of weighting coefficient phase indication information, wherein Pm is an integer greater than or equal to 0. However, Lunttila in the same or similar field of endeavor teaches Am pieces of weighting coefficient amplitude indication information, wherein Am is an integer greater than or equal to 0; or Pm pieces of weighting coefficient phase indication information, wherein Pm is an integer greater than or equal to 0 (Lunttila , see paragraph [0006], determining the co-phasing coefficient value based on the first, and second precoding matrix indicators, and the first and second precoding matrix indicators are computed based on feedback by a user device based, respectively, on transmissions of first and second channel state information reference resources from first and second transmission points, respectively). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lunttila into Kim’s system/method because it would allow  more than one antennas from each TP mapped to CSI-RS ports allows probing with more than one antenna from each TP.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increased quality information by reducing sever fading and co-phasing (Lunttila; [0100]).

Regarding claim 73: Kim discloses a  device for feeding back channel state information (CSI), comprising: a first processor; and a first memory, configured to store instructions executable by the first processor; wherein the first processor is configured to: feedback CSI according to a determined structure of the CSI(Kim, see paragraphs [0194-0195],  a feedback operation of channel information through independent CSI feedback configuration known as a CSI  process, which includes one or more CSI-IM (Interference Measurement) and  one or more CSI-RS resources used  for reporting CSI); wherein the structure of the CSI comprises M CSI subsets(Kim,  see paragraph [0164-0171], CSI is configured in relation to the number of antenna ports, it is know that during configuration the number of antenna ports per group and the number and  position of CSI-RS  resource per group of antenna is performed by a base station and each group of antenna port is configured with a subset of CSI assigned to the UE); wherein an m-th CSI subset among the M CSI subsets(Kim, see paragraph [0161],  Nt antenna port where CSI-RSs is applied are grouped into a plurality of groups, and RSs of antenna ports which belong to the same group are transmitted from the same OFDM symbol, and if Nt antenna port with CSI-RSs are grouped into Mt groups, the number of RSs which belong to the mth RS group is defined as Mf(m) as the sum of Mt, and for the relationship of the number of antenna ports with CSI see paragraph [0164-0171], when a CSI-RS is configured for the UE by the base station, the following information is delivered by CSI-RS configuration: 1. the number of total antenna ports; 2. the number of antenna port groups; 3. the number of antenna ports per group; 4. position of CSI-RS transmission resource per group; 5. CSI-RS transmission period and offset per group; and 6. Pc per antenna port group, where Pc is a ratio of PDSCH EPRE and CSI-RS EPRE, and is a parameter assumed for CSI report by the UE, for determining quality of a PDSCH for each antenna port group, whereby a different transmission power may be configured between data layers transmitted from each antenna port group )  comprises km channel information components(Kim, see paragraph[0202],  CSI is used to report channel information and includes channel components, such as,  one or more of RI (Rank Indicator), PMI(Precoding Matrix Indicator), and channel information components, such as, CQI(Channel Quality Indicator); 

 wherein M and N are positive integer, km is an integer greater than or equal to 0, and wherein each of the CSI subsets is associated with at least one of: a measurement pilot port group:  wherein the CSI comprises precoding indication information, and information indicated by the precoding indication information of a k-th pilot port group at an h-th layer is determined by performing a group of base vectors, wherein k and h are integers(Kim, see paragraph [0200] if a plurality of CSI-RS resources are configured for a CSI process by a base station with K CSI-RS resources/configurations for a UE, and a certain number of antenna ports may be associated with each CSI-RS resource, for example, the kth CSI-RS resource may be associated with Nk antenna ports (in this case, k=0, . . ., K-1), where a value greater than or the same as 1 may be applied to K; where M, N, m, n, and Km are names uses by CSI to indicate the different numbers at different stage of configurations. Note: the claim is CSI during amplitude expansion or phase transformation or during any other function);; and wherein the group of base vectors comprises a plurality of column vectors in the identity matrix(Kim, see paragraphs [0078-0079] Upon receiving feedback information from the receive terminal, the transmit terminal may select a specific precoding matrix where the number of rows of the precoding matrix equals the number of antennas, and the number of columns of the precoding matrix equals the rank value, and since the rank value equals the number of layers, the number of columns of the precoding matrix equals the number of layers. For example, if the number of transmit antennas is 4, and the number of transmit layers is 2, the precoding matrix may be configured as a 4×2 matrix, and , since a precoding matrix satisfies the criterion for a unitary matrix (U) such as U*UH=I, the aforementioned reverse processing of the precoding may be implemented by multiplying the received signal by a Hermitian matrix PH for the precoding matrix P).

However, Kim does not explicitly teach   wherein the channel information component of an m-th CSI set among the M CSI subsets are determined by performing at least one of an amplitude expansion or a phase transformation on a group of base vectors. However, Lunttila in the same or similar field of endeavor teaches   wherein the channel information component of an m-th CSI set among the M CSI subsets are determined by performing at least one of an amplitude expansion or a phase transformation on a group of base vectors Lunttila , see paragraph [0006], determining the co-phasing coefficient value based on the first, and second precoding matrix indicators, and the first and second precoding matrix indicators are computed based on feedback by a user device based, respectively, on transmissions of first and second channel state information reference resources from first and second transmission points, respectively). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lunttila into Kim’s system/method because it would allow  more than one antennas from each TP mapped to CSI-RS ports allows probing with more than one antenna from each TP.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increased quality information by reducing sever fading and co-phasing (Lunttila; [0100]).

Regarding claim 74: Kim discloses the  device of claim 73, wherein the km channel information components comprise at least one of: Bm pieces of precoding indication information, wherein Bm is an integer greater than or equal to 0(Kim, see paragraph[0182], the UE may report a rank RH(m) and a precoding matrix Wm(H) applied to each of the antenna port groups for CSI report, that is, if the number of antenna port groups including the pilot ports is Mt, the UE may report Mt  with ranks RH(m) and a precoding matrix Wm(H), if the UE does not want data transmission from the mth antenna group, the UE reports RH(m)=0 and does not report the precoding matrix Wm(H)).

However, Kim does not explicitly teach Am pieces of weighting coefficient amplitude indication information, wherein Am is an integer greater than or equal to 0; or Pm pieces of weighting coefficient phase indication information, wherein Pm is an integer greater than or equal to 0.  However, Lunttila in the same or similar field of endeavor teaches Am pieces of weighting coefficient amplitude indication information, wherein Am is an integer greater than or equal to 0; or Pm pieces of weighting coefficient phase indication information, wherein Pm is an integer greater than or equal to 0 (Lunttila see paragraph [0006], determining the co-phasing coefficient value based on the first, and second precoding matrix indicators, and the first and second precoding matrix indicators are computed based on feedback by a user device based, respectively, on transmissions of first and second channel state information reference resources from first and second transmission points, respectively). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lunttila into Kim’s system/method because it would allow  more than one antennas from each TP mapped to CSI-RS ports allows probing with more than one antenna from each TP.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increased quality information by reducing sever fading and co-phasing (Lunttila; [0100]).

Regarding claim 79: Kim discloses a  device for determining channel state information (CSI), comprising: a second processor; and a second memory, configured to store instructions executable by the second processor; wherein the second processor is configured to: determine CSI fed back by a terminal according to a structure of the CSI(Kim, see paragraphs [0194-0195],  a feedback operation of channel information through independent CSI feedback configuration known as a CSI  process, which includes one or more CSI-IM (Interference Measurement) and  one or more CSI-RS resources used  for reporting CSI); wherein a structure of the CSI comprises M CSI subsets(Kim,  see paragraph [0164-0171], CSI is configured in relation to the number of antenna ports, it is know that during configuration the number of antenna ports per group and the number and  position of CSI-RS  resource per group of antenna is performed by a base station and each group of antenna port is configured with a subset of CSI assigned to the UE); wherein an m-th CSI subset among the M CSI subsets(Kim, see paragraph [0161],  Nt antenna port where CSI-RSs is applied are grouped into a plurality of groups, and RSs of antenna ports which belong to the same group are transmitted from the same OFDM symbol, and if Nt antenna port with CSI-RSs are grouped into Mt groups, the number of RSs which belong to the mth RS group is defined as Mf(m) as the sum of Mt, and for the relationship of the number of antenna ports with CSI see paragraph [0164-0171], when a CSI-RS is configured for the UE by the base station, the following information is delivered by CSI-RS configuration: 1. the number of total antenna ports; 2. the number of antenna port groups; 3. the number of antenna ports per group; 4. position of CSI-RS transmission resource per group; 5. CSI-RS transmission period and offset per group; and 6. Pc per antenna port group, where Pc is a ratio of PDSCH EPRE and CSI-RS EPRE, and is a parameter assumed for CSI report by the UE, for determining quality of a PDSCH for each antenna port group, whereby a different transmission power may be configured between data layers transmitted from each antenna port group )  comprises km channel information components(Kim, see paragraph[0202],  CSI is used to report channel information and includes channel components, such as,  one or more of RI (Rank Indicator), PMI(Precoding Matrix Indicator), and channel information components, such as, CQI(Channel Quality Indicator);  wherein M and N are positive integer, km is an integer greater than or equal to 0; and wherein each of the CSI subsets is associated with at least one of: a measurement pilot port group; or a layer; and wherein the CSI comprises precoding indication information, and information indicated by the precoding indication information of a k-th pilot port group at an h-th layer is determined by performing a group of base vectors, wherein k and h are integers (Kim, see paragraph [0200] if a plurality of CSI-RS resources are configured for a CSI process by a base station with K CSI-RS resources/configurations for a UE, and a certain number of antenna ports may be associated with each CSI-RS resource, for example, the kth CSI-RS resource may be associated with Nk antenna ports (in this case, k=0, . . ., K-1), where a value greater than or the same as 1 may be applied to K; where M, N, m, n, and Km are names uses by CSI to indicate the different numbers at different stage of configurations. Note: the claim is CSI during amplitude expansion or phase transformation or during any other function); and wherein the group of base vectors comprises a plurality of column vectors in the identity matrix (Kim, see paragraphs [0078-0079] Upon receiving feedback information from the receive terminal, the transmit terminal may select a specific precoding matrix where the number of rows of the precoding matrix equals the number of antennas, and the number of columns of the precoding matrix equals the rank value, and since the rank value equals the number of layers, the number of columns of the precoding matrix equals the number of layers. For example, if the number of transmit antennas is 4, and the number of transmit layers is 2, the precoding matrix may be configured as a 4×2 matrix, and , since a precoding matrix satisfies the criterion for a unitary matrix (U) such as U*UH=I, the aforementioned reverse processing of the precoding may be implemented by multiplying the received signal by a Hermitian matrix PH for the precoding matrix P).

However, Kim does not explicitly teach   wherein the channel information components of an m-th CSI subset among the M CSI subsets are determined by performing at least one of an amplitude expansion or a phase transformation on a group of base vectors. However, Lunttila in the same or similar field of endeavor teaches   wherein the channel information components of an m-th CSI subset among the M CSI subsets are determined by performing at least one of an amplitude expansion or a phase transformation on a group of base vectors (Lunttila , see paragraph [0006], determining the co-phasing coefficient value based on the first, and second precoding matrix indicators, and the first and second precoding matrix indicators are computed based on feedback by a user device based, respectively, on transmissions of first and second channel state information reference resources from first and second transmission points, respectively). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lunttila into Kim’s system/method because it would allow  more than one antennas from each TP mapped to CSI-RS ports allows probing with more than one antenna from each TP.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increased quality information by reducing sever fading and co-phasing (Lunttila; [0100]).
  
Regarding claim 80: Kim discloses the  device of claim 79, wherein the km channel information components comprise at least one of: Bm pieces of precoding indication information, wherein Bm is an integer greater than or equal to 0 ( Kim, see paragraph[0182], the UE may report a rank RH(m) and a precoding matrix Wm(H) applied to each of the antenna port groups for CSI report, that is, if the number of antenna port groups including the pilot ports is Mt, the UE may report Mt  with ranks RH(m) and a precoding matrix Wm(H), if the UE does not want data transmission from the mth antenna group, the UE reports RH(m)=0 and does not report the precoding matrix Wm(H)).

 However, Kim does not explicitly teach Am pieces of weighting coefficient amplitude indication information, wherein Am is an integer greater than or equal to 0; or Pm pieces of weighting coefficient phase indication information, wherein Pm is an integer greater than or equal to 0. However, Lunttila in the same or similar field of endeavor teaches Am pieces of weighting coefficient amplitude indication information, wherein Am is an integer greater than or equal to 0; or Pm pieces of weighting coefficient phase indication information, wherein Pm is an integer greater than or equal to 0   Lunttila , see paragraph [0006], determining the co-phasing coefficient value based on the first, and second precoding matrix indicators, and the first and second precoding matrix indicators are computed based on feedback by a user device based, respectively, on transmissions of first and second channel state information reference resources from first and second transmission points, respectively). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lunttila into Kim’s system/method because it would allow  more than one antennas from each TP mapped to CSI-RS ports allows probing with more than one antenna from each TP.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve increased quality information by reducing sever fading and co-phasing (Lunttila; [0100]).


Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. See below:

Applicant argues that from the disclosure of Kim, the conclusion that "the PMI is taken as the vector with one dimensional matrix during an amplitude expansion or a phase transformation or any other function" cannot be obtained. 

Examiner respectfully disagrees with applicant  of  the amplitude expansion or the phase transformation  determination is performed from the co-phasing coefficient value based on the first, and  the second precoding matrix indicators, and the first and second precoding matrix indicators are computed based on feedback by a user device based, respectively, on transmissions of first and second channel state information reference resources from first and second transmission points, respectively ( see Lunttila  the secondary reference  paragraph [0006] and the office action for more information),.

Applicant argues that Kim fails to disclose the first distinguishing technical features of claim 1 that "wherein the channel information components of an m-th CSI subset among the M CSI subsets are determined by performing at least one of an amplitude expansion or a phase transformation on a group of base vectors". 

Examiner respectfully disagrees with applicant because in order to phase transform for reason unknown to Examiner, the vector has to be already predetermined with the CSI values, and there is no mechanism to determine the CSI from an amplitude expansion or a phase transformation from an empty vector. The office action uses the antenna port to form a group and a vector is used to represent each member or antenna port, and ultimate goal of the vector is to represent CSI of each antenna group, That is, "antenna port group" may mean each CSI-RS resource unit included in a specific CSI process. In the office action Kim paragraph [0182] discloses  that  the UE may report a rank RH(m) and a precoding matrix Wm(H) applied to each of the antenna port groups for CSI report, that is, if the number of antenna port groups including the pilot ports is Mt, the UE may report Mt  with ranks RH(m) and a precoding matrix Wm(H), if the UE does not want data transmission from the mth antenna group, the UE reports RH(m)=0 and does not report the precoding matrix Wm(H , the data may come from the phase coefficient as disclosed  by Lunttila  the secondary reference  paragraph [0006], and see the office action for more information.

Applicant argues that Kim fails to disclose the second distinguishing technical features of claim 1 that "wherein the CSI comprises precoding indication information, and information indicated by the precoding indication information of a k-th pilot port group at an h-th layer is determined by per forming at least one of an amplitude expansion or a phase transformation on a group of base vectors, wherein k and h are integers; and wherein the group of base vectors comprises a plurality of column vectors in the identity matrix". 

Examiner respectfully disagrees with above characterization of the prior arts used in the office action, the office action discloses precoding matrix set in a transmit terminal and a receive terminal, causing the receive terminal to measure channel information from the transmit terminal and feedback, to the transmit terminal, an indication (i.e., a precoding matrix index (PMI)) indicating the most appropriate precoding matrix and causing the transmit terminal to apply appropriate precoding to signal transmission based on the PMI ( for clarification on PMI see paragraph 0075), rank (RI) identification, introduction of vector representation of antenna port group, where each group member is represented and vector is used to indicate the kth antenna port CSI status. Please see the office action for more information, for example, Kim in paragraph [0182], the UE may report a rank RH(m) and a precoding matrix Wm(H) applied to each of the antenna port groups for CSI report, that is, if the number of antenna port groups including the pilot ports is Mt, the UE may report Mt  with ranks RH(m) and a precoding matrix Wm(H), if the UE does not want data transmission from the mth antenna group, the UE reports RH(m)=0 and does not report the precoding matrix Wm(H).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476